Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	The indicated allowability of claims 37, 38, 41-43 and 46 is withdrawn in view of the newly discovered reference to Twitchell Jr. et al (US 7,563,991 B2).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 27, 28, 31, 32, 36-38, 41-43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twitchell Jr. et al (US 7,563,991 B2), hereinafter Twitchell.
Regarding claim 27, Twitchell (Figures 2 and 4) (Figure 2 shown below) teaches an assembly comprising an enclosure 104/106 having an interior 112 configured to receive an electrical component 122/124/126, said enclosure having a body 106 with an outer surface and a cap 104 attached to said body, wherein said body and said fluid-impermeable cap each form a single continuous piece without any through-holes or other perturbances or features that 

[AltContent: textbox (Fastening mechanism)][AltContent: textbox (cap)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    396
    301
    media_image1.png
    Greyscale


[AltContent: textbox (Fastening mechanism)][AltContent: textbox (body)]


Regarding claim 31, as applied to claim 27, Twitchell (Figures 1B and 2) shows that said fastening mechanism integrally formed with said cap.
Regarding claim 32, as applied to claim 27, Twitchell (Figure 1B) teaches that said cap 104 is integrally formed with said body 106, and said fastening mechanism is integrally formed with said cap.
Regarding claim 36, as applied to claim 27, Twitchell (Figure 4, col 4 lines 50-57) teaches that electrical component 122 comprising an antenna.
Regarding claim 37, Twitchell (Figures 2 and 4) (shown above) teaches an assembly comprising an enclosure 104/106 having an interior 112 configured to receive an electrical component 122/124/126, said enclosure having a body 106 and an uninterrupted cap 104 attached to or integrally formed with said body, said uninterrupted cap having an outer surface, wherein said uninterrupted cap is continuous without any through-holes or other perturbances or features that extend through the cap or otherwise might allow fluid to pass through the cap into an interior of the body; and a fastening mechanism (not numbered, shown above) attached at the outer surface of said uninterrupted cap.
Regarding claim 38, as applied to claim 37, Twitchell (Figure 2) shows that said uninterrupted cap 104 forms an unbroken whole.
Regarding claim 41, Twitchell (Figures 2 and 4) (Figure 2 shown above) teaches an assembly comprising an enclosure 104/106 having an outer surface and an interior 112 configured to receive an electrical component 122/124/126, said enclosure having a body 106 
Regarding claim 42, as applied to claim 41, Twitchell (Figure 2) shows that said enclosure further comprises a cap 104 and said fastening mechanism (not numbered, shown above) is attached at an outer surface of said cap.
Regarding claim 43, as applied to claim 42, Twitchell (Figure 2) shows that said cap 104 forms an unbroken whole.
Regarding claim 46, as applied to claim 41, Twitchell (Figure 4) teaches wherein said body 106 comprises a radome and said electrical component 122 comprises an antenna (col 4, lines 50-57).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 34 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Twitchell.
Regarding claim 34, the enclosure being configured to receive an electrical component and an antenna, thus it would have been obvious to configure said body as a radome or to be made from materials that can pass signals to/from the antenna.
Regarding claim 35, Twitchell teaches the claimed invention wherein said body comprises a box configuration instead of a tube.  It would have been an obvious matter of design choice to configure the body to have a shape of a box or a tube, since applicant has not disclosed that the difference in shape solves any stated problem or is for any particular purpose and it appears that the Twichell assembly would perform equally well with a box-shape body or a tube.

Allowable Subject Matter
6.	Claims 33, 39, 40, 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 33, Twitchell fails to further teach that said fastening mechanism comprises a lifting assembly.

	Claims 40 and 45 would have been found allowable for at least the reason for depending on claims 39 and 44, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845